Case 3:12-cv-02389-PGS-DEA Document 868 Filed 06/26/19 Page 1 of 1 PageID: 17098


COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                              LLP
 COUNSELLORS AT LAW

PARK 80 WEST - PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                             General E-mail: clphk@njlawfirm.com
                                                                             Internet Address: www.njlawfirm.com

                                                          PETER S. PEARLMAN, ESQ. Email: psp@njlawfirm.com
                                                          Direct Dial: 551‐497‐7131 / Cell Phone: 201‐709‐0597



                                               June 26, 2019

  Via ECF
  Honorable Peter G. Sheridan, U.S.D.J.
  U.S. District Court, District of New Jersey
  Clarkson S. Fisher Federal Building & U.S. Courthouse
  402 E. State Street, Room 4050
  Trenton, New Jersey 08608

                 Re:     In re Lipitor Antitrust Litigation
                         Civil Action No.: 3:12-cv-02389-PGS-DEA

  Dear Judge Sheridan:

          We are one of the firms representing the Direct Purchaser Class Plaintiffs in the above
  referenced action. I am authorized on behalf of all parties to advise Your Honor that the proposed
  form of Order Appointing a Discovery Master which Your Honor submitted on June 19, 2019
  (ECF No. 862) is agreeable to all parties. No party requests any changes or has any comment with
  respect thereto.

                                               Respectfully yours,

                                               /s/ Peter S. Pearlman
                                               Peter S. Pearlman

  PSP/mds

  cc:    All Counsel of Record (Via ECF)
